DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.

The application has pending claim(s) 1-20.

In response to the Request for Continued Examination filed on 8/24/2022:
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection because of the Request for Continued Examination (RCE). 
Applicant’s arguments, see pages 6-10, filed 8/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive [with regards to the amended color beamforming weights limitation].  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Jensen et al (“Camera-based Heart Rate Monitoring” – Kgs. Lyngby 2014, pages 1-58).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-20 are still not in condition for allowance because they are still not patentably distinguishable over the prior art references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,737,219 B2, as applied in previous Office Action) in view of Yu et al (“Heart Rate Estimation From Facial Images Using Filter Bank” – ISCCSP 2014 – pages 69-72, as applied in previous Office Action) and further in view of Jensen et al (“Camera-based Heart Rate Monitoring” – Kgs. Lyngby 2014, pages 1-58).
Regarding claim 1, Chen teaches a method for detecting abnormalities in video data (see Chen, Abstract), the method comprising: receiving video data comprising a plurality of color channels (see Chen, video signal, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22); extracting the vital sign information of the subject (see Chen, monitored subject, Fig. 2, ROI on face, Fig. 6; vital sign extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9; Col. 5, lines 42-48; Col. 10, lines 5-8); analyzing the vital sign information (see Chen, analyze if the vital signs do not exceed a predetermined vital threshold range, Fig. 15, Col. 17, lines 3-12; Col. 18, lines 1-10); and determining whether an abnormality occurs in the analyzed vital sign information (see Chen, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).
	However Chen fails to explicitly disclose beamforming each of the plurality of color channels in a region of interest on skin of a subject into a color time-series to enhance vital sign information; extracting the vital sign information of the subject from the color time-series, the extracting including applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest.
	Yu teaches beamforming each of the plurality of color channels in a region of interest on skin of a subject into a color time-series to enhance vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue time series color components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); extracting the vital sign information of the subject from the color time-series, the extracting including applying color beamforming to the color time-series (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue time series color components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method using Yu’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] to Chen’s vital sign extraction in order to improve the heart rate estimation (see Yu, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
However Chen as modified by Yu fails to explicitly disclose the extracting including applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest.
Jensen discloses the extracting including applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest (see Jensen, first paragraph of Section 2.2; Section 2.5, joint approximation diagonalization of eigenmatrices JADE; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20, extracting the heart rate from the video, only look at the weights for ICA components identified to contain a PPG signal – only green channel [thereby 0 weights for Red and Blue] wherein green has a frequency range of 526-606THz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, using Jensen’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE with weights to Chen’s [as modified by Yu] vital sign extraction in order to improve the heart rate estimation (see Jensen, first paragraph of Section 2.2; Section 2.5; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20).

Regarding claim 2, Chen further teaches wherein the video data comprises a plurality of frames (see Chen, the video signal includes a plurality of frames, Col. 5, lines 31-33).

Regarding claim 3, Chen further teaches tracking movement of the region of interest across the plurality of frames (see Chen, the vital sign extraction block provides an ROI sequence tracking the same body parts, Col. 9, lines 46-55).

Regarding claim 4, Chen further teaches spatially averaging changes in each of the plurality of color channels in the region of interest across the plurality of frames (see Chen, applying the first pixel operation algorithm to average color channel data over pixels in a current ROI, Col. 10, lines 31-42; applying the second pixel operation algorithm to calculate sum of differences over color channel data of different ROIs across different frames, Col. 10, lines 43-58; applying the first and second pixel operation algorithms to color channel data in ROI sequences equivalent to spatially average color changes in the region of interest across the plurality of frames, Col. 2, lines 51-63, Col. 10, lines 1-42, Col. 11, lines 16-22).  Yu also further teaches spatially averaging changes in each of the plurality of color channels in the region of interest across the plurality of frames (see Yu, mean for each component repeated for each frame of the plurality of frames, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 1 for obviousness and motivation statements.

Regarding claim 5, Yu further teaches adaptively beamforming the spatially averaged changes in each of the plurality of color channels to enhance indications of a pulse of the subject (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 1 for obviousness and motivation statements.

Regarding claim 6, Chen further teaches applying a face recognition algorithm to the video data to determine the region of interest (see Chen, ROI extraction based on the recognized subject obtained from face recognition, Fig. 3, steps 306 and 308, Col. 7, lines 19-29; Col. 9, lines 33-45).

Regarding claim 8, Chen as modified by Yu and Jensen further teaches wherein the vital sign information comprises a heart rate of the subject (see Chen, vital sign, e.g., heartbeat rate, 1702, Fig. 17; Col. 5, lines 44-48) and the frequency range of interest is a frequency range of the heart rate (see Jensen, first paragraph of Section 2.2; Section 2.5, joint approximation diagonalization of eigenmatrices JADE; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20, extracting the heart rate from the video, only look at the weights for ICA components identified to contain a PPG signal – only green channel [thereby 0 weights for Red and Blue] wherein green has a frequency range of 526-606THz).  See claim 1 for obviousness and motivation statements.

Regarding claim 9, Chen further teaches wherein analyzing the vital sign information comprises analyzing variations in the heart rate of the subject (see Chen, analyzing if vital sign shows regular periodic pulses or irregular waves, Fig. 15, Col. 17, lines 1-12; Col. 18, lines 1-10).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu and Jensen, and further in view of Poh et al (“Non-contact, automated cardiac pulse measurements using video imaging and blind source separation.” Optics express, Vol. 18, Issue 10 (2010): 10762-74, as applied in previous Office Action).  The teachings of Chen as modified by Yu and Jensen have been discussed above.
Regarding claim 7, Chen as modified by Yu and Jensen however fails to explicitly disclose wherein the face recognition algorithm is a multiple-face recognition algorithm which determines additional regions of interest.
Poh teaches wherein the face recognition algorithms is a multiple-face recognition algorithm which determines additional regions of interest (see Poh, face tracker which can detect faces within the video frames and localize the measurement region of interest for each video frame, Page 5/13, Section 2.3, lines 3-5; a single-frame excerpt from the webcam video recording with the ROI for each participant highlighted indicating that the face detection algorithm is a multiple-face recognition algorithm with multiple faces detected and the corresponding multiple ROIs extracted, Fig. 7(a), Page 10/13, Section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu and Jensen, using Poh’s teachings by including the simultaneous multi-face region processing to Chen’s [as modified by Yu and Jensen] single face region processing in order to locally improve heart rate detection in multiple regions of the image (see Poh, Section 3.3).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu and Jensen, and further in view of Tuvi (JP 2008532587 A, the previously attached English language translation is used hereinafter as the Official English language translation of this JP document, as applied in previous Office Action). The teachings of Chen as modified by Yu and Jensen have been discussed above.
Regarding claim 10, Chen as modified by Yu and Jensen however fails to explicitly disclose wherein determining whether the abnormality occurs in the analyzed vital sign information comprises determining the heart rate of the subject is abnormally constant or has an abnormal variation in beat or beat intervals.
Tuvi teaches wherein determining whether the abnormality occurs in the analyzed vital sign information comprises determining whether the heart rate of the subject is abnormally constant or has an abnormal variation in beat or beat intervals (see Tuvi, heart rate monitored by a processor to detect abnormal conditions related to heart rate, e.g., abnormal heart rate and heart rate variability, Page 9/31, Paragraph 2, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu and Jensen, using Tuvi’s teachings by including heart rate variability as a criteria to Chen’s [as modified by Yu and Jensen] abnormal conditions processing in order to improve the abnormal heart rate detection (see Tuvi, Page 9/31, Paragraph 2, lines 4-8).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu and Jensen, and further in view of Unakafov (“Pulse rate estimation using imaging photoplethysmography: generic framework and comparison of methods on a publicly available dataset” – Biomedical Physics & Engineering Express 2018, pages 1-13). The teachings of Chen as modified by Yu and Jensen have been discussed above.
Regarding claim 11, Although Chen further teaches wherein the vital sign information comprises a respiration rate of the subject (see Chen, vital sign, e.g., respiration rate, 1702, Fig. 17; Col. 5, lines 44-48), Chen as modified by Yu and Jensen however fails to explicitly disclose the frequency range of interest is a frequency range of the respiration rate.
	Unakafov discloses the frequency range of interest is a frequency range of the respiration rate (see Unakafov, Section 2.2.(ii)-(iii), Section 2.2.3, estimating by the green G method with R, G, B weights of 0, 1, 0 wherein green has a frequency range of 526-606THz; Section 4, the respiratory rate, Reference [Tarassenko et al 2014] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu and Jensen, using Unakafov’s teachings by including the respiratory rate estimation based on the green G method to Chen’s [as modified by Yu and Jensen] vital sign extraction in order to improve the respiratory rate estimation (see Unakafov, Section 2.2.(ii)-(iii), Section 2.2.3; Section 4).


Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu, and further in view of Jensen, and further in view of O’Brien (“Deepfakes are coming. Is big Tech ready?” CNNMoney, August 18, 2018, as applied in previous Office Action).
Regarding claim 12, Chen teaches a detector (see Chen, processor 200, Fig. 2, Col. 5, 1-15), comprising: a memory (see Chen, flash memory and/or volatile memory, Col. 5, lines 27-28); and a signal processor coupled to the memory (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Col. 5, lines 23-27 ) and configured to: obtain video data stored in the memory and comprising a plurality of color channels (see Chen, video signal, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18 and 23-27; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22); extract the vital sign information of the subject (see Chen, monitored subject, Fig. 2, ROI on face, Fig. 6; vital signal extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9; Col. 5, lines 42-48; Col. 10, lines 5-8); analyze the vital sign information to detect an abnormality (see Chen, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).
However, Chen fails to explicitly disclose beamforming each of the plurality of color channels in a region of interest on skin of a subject into a color time-series to enhance vital sign information; extracting the vital sign information of the subject from the color time-series, the extracting comprising applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest; and if the abnormality is detected, determine the video data is fraudulent.
	Yu teaches beamforming each of the plurality of color channels in a region of interest on skin of a subject into a color time-series to enhance vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue time series color components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); extracting the vital sign information of the subject from the color time-series, the extracting comprising applying color beamforming to the color time-series (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue time series color components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s detector using Yu’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] to Chen’s vital sign extraction in order to improve the heart rate estimation (see Yu, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
However, Chen as modified by Yu fails to explicitly disclose the extracting comprising applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest; and if the abnormality is detected, determine the video data is fraudulent.
Jensen discloses the extracting comprising applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest (see Jensen, first paragraph of Section 2.2; Section 2.5, joint approximation diagonalization of eigenmatrices JADE; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20, extracting the heart rate from the video, only look at the weights for ICA components identified to contain a PPG signal – only green channel [thereby 0 weights for Red and Blue] wherein green has a frequency range of 526-606THz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s detector, as modified by Yu, using Jensen’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE with weights to Chen’s [as modified by Yu] vital sign extraction in order to improve the heart rate estimation (see Jensen, first paragraph of Section 2.2; Section 2.5; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20).
However, Chen as modified by Yu and Jensen fails to explicitly disclose if the abnormality is detected, determine the video data is fraudulent.
O’Brien teaches if the abnormality is detected, determine the video data is fraudulent  (see O’Brien, deepfake machine learning algorithm that identifies fake videos according to abnormal widely varying heart rate signals in face regions of spoofed videos, Page 3/3, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s detector, as modified by Yu and Jensen, using O’Brien’s teachings by including the deepfake heart rate / pulse detection conditions [widely varying heart rate signals in face regions] of people in videos to Chen’s [as modified by Yu and Jensen] abnormal conditions processing in order to improve the abnormal heart rate detection that provides means for identifying fake / spoofed face videos (see O’Brien, Page 3/3, Paragraph 2).

Regarding claim 13, Chen further teaches wherein the signal processor (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Chen, Col. 5, lines 7-15) is further configured to apply a face recognition algorithm to the video data to determine and track the region of interest over time (see Chen, ROI extraction based on the recognized subject obtained from face recognition, Fig. 3, steps 306 and 308, Col. 9, lines 33-45; the vital sign extraction block extracts an ROI sequence tracking the same body parts, Col. 9, lines 46-55).

Regarding claim 14, Chen further teaches wherein the signal processor (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Chen, Col. 5, lines 7-15) is further configured to extract the vital sign information by: tracking changes in each of the plurality of color channels in the region of interest over time (see Chen, Col. 2, lines 51-63, Col. 10, lines 1-42, Col. 11, lines 16-22, applying the second pixel operation algorithm to calculate sum of differences over color channel data of different ROIs across different frames comprising tracking color changes in ROI over time, Col. 10, lines 43-58). Yu also further teaches tracking changes in each of the plurality of color channels in the region of interest over time (see Yu, mean for each component repeated for each frame of the plurality of frames over e.g. twenty seconds, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); and adaptively beamforming the changes in each of the plurality of color channels to produce the vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 12 for obviousness and motivation statements.

Regarding claim 15, Chen further teaches wherein the signal processor (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Chen, Col. 5, lines 7-15) is further configured to analyze the vital sign information to detect the abnormality by analyzing the variations in the vital sign information of the subject (see Chen, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).

Regarding claim 16, Chen teaches a method comprising: receiving video data comprising a plurality of color channels (see Chen, video signal, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18 and 23-27; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22); analyze the vital sign information to detect an abnormality (see Chen, see Chen, ROI on face, Fig. 6; vital signal extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9; Col. 5, lines 42-48; Col. 10, lines 5-8, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).
However, Chen fails to explicitly disclose beamforming each color channel in the plurality of color channels in a region of interest on skin of a subject into a color time-series to enhance vital sign information; extracting the vital sign information of the subject from the color time-series, the extracting comprising applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest; and determining the video data is fraudulent based on the abnormality.
	Yu teaches beamforming each color channel in the plurality of color channels in a region of interest on skin of a subject into a color time-series to enhance vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue time series color components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); extracting the vital sign information of the subject from the color time-series, the extracting comprising applying color beamforming to the color time-series (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue time series color components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method using Yu’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] to Chen’s vital sign extraction in order to improve the heart rate estimation (see Yu, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
However Chen as modified by Yu fails to explicitly disclose the extracting comprising applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest; and determining the video data is fraudulent based on the abnormality.
Jensen discloses the extracting comprising applying color beamforming weights to the color time-series, wherein the color beamforming weights are based on a spectral energy distribution of the color time-series within a frequency range of interest (see Jensen, first paragraph of Section 2.2; Section 2.5, joint approximation diagonalization of eigenmatrices JADE; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20, extracting the heart rate from the video, only look at the weights for ICA components identified to contain a PPG signal – only green channel [thereby 0 weights for Red and Blue] wherein green has a frequency range of 526-606THz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, using Jensen’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE with weights to Chen’s [as modified by Yu] vital sign extraction in order to improve the heart rate estimation (see Jensen, first paragraph of Section 2.2; Section 2.5; pages 17-20 and more specifically Sections “Alternative PPG signal identification methods” in page 19 and “Fixed weight calculation” in page 20).
However, Chen as modified by Yu and Jensen fails to explicitly disclose determining the video data is fraudulent based on the abnormality.
O’Brien teaches a method for detecting fraudulent video data comprising determining the video data is fraudulent based on the abnormality (see O’Brien, deepfake machine learning algorithm that identifies fake videos according to abnormal widely varying heart rate signals in face regions of spoofed videos, Page 3/3, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu and Jensen, using O’Brien’s teachings by including the deepfake heart rate / pulse detection conditions [widely varying heart rate signals in face regions] of people in videos to Chen’s [as modified by Yu and Jensen] abnormal conditions processing in order to improve the abnormal heart rate detection that provides means for identifying fake / spoofed face videos (see O’Brien, Page 3/3, Paragraph 2).

Regarding claim 17, Chen further teaches wherein extracting the vital sign information of the subject comprises: tracking changes in each of the plurality of color channels in the region of interest over time (see Chen, ROI on face, Fig. 6; vital signal extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9 and 51-63; Col. 5, lines 42-48; Col. 10, lines 1-42, Col. 11, lines 16-22, applying the second pixel operation algorithm to calculate sum of differences over color channel data of different ROIs across different frames comprising tracking color changes in ROI over time, Col. 10, lines 43-58). Yu also further teaches tracking changes in each of the plurality of color channels in the region of interest over time (see Yu, mean for each component repeated for each frame of the plurality of frames over e.g. twenty seconds, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); and adaptively beamforming the changes in each of the plurality of color channels to produce the vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 16 for obviousness and motivation statements.

Regarding claim 18, Chen further teaches wherein the plurality of color channels comprises red, green, and blue color channels (see Chen, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22). Yu also further teaches wherein the plurality of color channels comprise red, green, and blue color channels (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 16 for obviousness and motivation statements.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu, Jensen, and O’Brien, and further in view of Nowara et al (“Ppgsecure: Biometric presentation attack detection using photopletysmograms.” – IEEE 2017, pp. 56-62, as applied in previous Office Action).  The teachings of Chen as modified by Yu, Jensen, and O’Brien have been discussed above.
Regarding claim 19, however Chen as modified by Yu, Jensen, and O’Brien fails to explicitly disclose wherein determining the video data is fraudulent is further based on background color changes.
Nowara teaches wherein determining the video data is fraudulent is further based on background color changes (see Nowara, different photopletysmogram (PPG) signals derived from color changes in the skin caused by blood flow and color changes in background or fake image, Section I – Introduction, Paragraph 2, Fig. 2; PPG signals extracted from the live face and background used to build feature vectors to train a SVM classifier for differentiating live face and fake face attack, Section IV – Methodology of PPGSecure, Paragraph 2; heart rate frequency related PPG signal derived from background color changes helps to detect fake faces, Page 2/3, Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, Jensen, and O’Brien, using Nowara’s teachings by including heart rate related PPG signal detection and machine learning classifier to Chen’s [as modified by Yu, Jensen, and O’Brien] abnormal conditions processing in order to improve the abnormal heart rate detection that provides means for identifying fake / spoofed face videos (see Nowara, Section I – Introduction, Paragraph 2; Page 2/3, Paragraph 1).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu, Jensen, and O’Brien, and further in view of Youseph et al (“Pixel and Edge Based Illuminant Color Estimation for Image Forgery Detection” - Procedia Computer Science 2015 - pages 1635-1642, as applied in previous Office Action).  The teachings of Chen as modified by Yu, Jensen, and O’Brien have been discussed above.
Regarding claim 20, however Chen as modified by Yu, Jensen, and O’Brien fails to explicitly disclose wherein determining the video data is fraudulent is further based on at least one of edge detection or edge motion.
Youseph teaches wherein determining the video data is fraudulent is further based on at least one of edge detection or edge motion (see Youseph, forgery detection based on shape features extracted using edge points, Section 3.5. Shape feature extraction – HOG Edge; Section 4. Results and Discussion, Paragraph 1, lines 3-6; Section 5. Conclusion, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, Jensen, and O’Brien, using Youseph’s teachings by including the edge detection processing in Chen’s [as modified by Yu, Jensen, and O’Brien] face recognition in order to provide means for identifying fake / spoofed face images and thereby improve the authentication of the face region in the images (see Youseph, Section 5. Conclusion).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 13, 2022